Judgments, Supreme Court, Bronx County, rendered May 2, 1975, convicting defendants after jury trial of murder, manslaughter in the first degree, two counts of robbery in the first degree and possession of a weapon as misdemeanors unanimously modified, on the law, to dismiss the weapons counts and otherwise affirmed. On the facts in the record, charges of possession of a weapon as a misdemeanor were inclusory concurrent counts of murder and robbery (CPL 300.30, subd 4). There was no proof of possession independent of the crimes of murder and robbery. Convictions on the higher offenses are deemed dismissals of the lesser offenses included therein. (CPL 300.40, subd 3, par [b]; People v Santiago, 47 AD2d 867; People v Arroyo, 57 AD2d 523.) We have examined the other points urged by appellants and find them without merit. Concur— Birns, J. P., Silverman, Evans and Capozzoli, JJ.